Title: To John Adams from Timothy Pickering, 10 May 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia May 10. 1799.

I have the honor to inclose Mr. Liston’s note of the 8th. requesting the usual Exequatur for Thomas Barclay Esqr. and Benjamin Moodie Esqr. whom his Britannic Majesty has appointed—The former Consul General for the Eastern States, and the latter Consul for North & South Carolina and Georgia.
Mr. Barclay is the gentleman who was the British Commissioner for settling the question of the St. Croix boundary.
Regularly, the Commissions of those gentlemen should be produced: the allowance of the exequaturs being predicated on the inspection of the Consuls’ commissions.
After a very indulgent but fatiguing trial of nine days, during which the jury were kept together, of John Fries, on a charge of high treason, the jury, at ten o’clock last evening, brought in their verdict Guilty.
I have just learned that the jury decided without debate, or the least difference in sentiment. I before knew that the two judges were perfectly agreed as to the treasonable matter and the guilt of the prisoner.—The prompt verdict of the jury is the more remarkable, as there were two or three of them in the party in opposition to the Government. But the nature of Fries’ offence, and the evidence of his guilt, were so clear, as to remove or prevent doubt in the mind of every impartial man.—Thus the case is represented to me: for I was not present at the trial. The length of the trial was owing chiefly to the examinations of many witnesses, a number of whom being Germans, interpreters were necessary.
This conviction is of the highest importance, to vindicate the violated laws & support the Government. It was therefore anxiously expected by the real friends to the order & tranquillity of the country, and to the stability of its government. Among such men I have heard of but one opinion—That an example or examples of conviction and punishment of such high-handed offenders were essential, to ensure future obedience to the laws, or the exertions of our best citizens to suppress future insurrections. The examples appear singularly important in Pennsylvania, where treason and rebellion have so repeatedly reared their heads. And painful as is the idea of taking the life of a man, I feel a calm and solid satisfaction that an opportunity is now presented, in executing the just sentence of the law, to crush that spirit which if not overthrown and destroyed, may proceed in its career, and overturn the Government.
With great respect, / I have the honor to be, / sir, your most obedt. servant
Timothy Pickering